Citation Nr: 1509352	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-47 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a waiver of overpayment in the amount of $5,958.73.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Unfortunately, due to an equipment malfunction, the Veteran's testimony was not recorded.  The Veteran was sent a letter in October 2014, indicating that he could have an additional hearing if he so wished.  There was no response to this letter so the Board will proceed with adjudication of the Veteran's appeal.


FINDINGS OF FACT

1.  In an August 22, 2009 letter, the Veteran was notified of an overpayment of benefits in the amount of $5,958.73, and an enclosed form advised him that he had a period of 180 days from the date of such letter to request a waiver of the debt.

2.  The Veteran's request for a waiver of recovery of the overpayment was received by VA on May 27, 2010.


CONCLUSION OF LAW

The Veteran's request for a waiver of recovery of an overpayment of benefits in the amount of $5, 958.73 was not timely; accordingly, his request is denied.  
38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As an initial matter, as provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  However, the Board notes that the Court of Appeals for Veterans Claims (Court) has specifically held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayments.  See Barger v. Principi, 16 Vet. App. 132 (2002).

Legal Criteria and Analysis

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See 38 C.F.R. § 1.963(b) (2014); see also 38 U.S.C.A. 
§ 5302(a) (West 2014).

In October 2008, a VA/Social Security Administration Prisoner Computer Match indicated that the Veteran was incarcerated.  A May 2009 Report of Contact indicates that the Veteran was convicted of a felony in May 2008 and had been incarcerated since that time.  In August 2009, the RO wrote the Veteran, indicating that his monthly benefit amount had been reduced due to his incarceration.  An August 22, 2009 letter from VA's Debt Management Center to the Veteran indicated that there an overpayment in the amount of $5,958.73 had been created.  A Notice of Rights and Obligations with information concerning disputing the overpayment was enclosed with that letter.

On May 24, 2010, the Veteran submitted a letter, requesting a waiver of this overpayment.  He indicated that a waiver was in order because he still owed his common law spouse payment for things like the mortgage and car loan, even though these debts were only in her name and not in his.  The letter is date stamped May 27, 2010 by the RO.  The Veteran's claim for waiver was denied in June 2010 as being untimely.  The Veteran's notice of disagreement dated June 2010 indicated that he was unable to comply with the time requirement.  On his November 2010 VA Form 9, he indicated that he signed the waiver at the proper time.  An additional VA Form 9 dated March 2011 indicates that the Veteran's contention that he sent in the waiver prior to June 2009.  The Veteran attached VA Forms 21-4138 dated June 2009 and July 2009 respectively; however, both of these letters refer to an ongoing apportionment claim to include information concerning the Veteran's expenses while being jailed.  Moreover, these letters predated the letter from VA concerning the overpayment or, in fact, any information from VA indicating that there was an overpayment due to incarceration.

There is no evidence of record that the Veteran filed a request for a waiver of the overpayment until more than 180 days after he received notice of the overpayment. Although the Veteran maintains that he was either unable to file a timely waiver or, in the alternative, filed the waiver and it was not considered as such by VA, the facts are clear that a claim for waiver was not received by VA within the 180 day time limit mandated by law.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the Veteran's request for a waiver of overpayment was not timely, and as a matter of law, his claim must be denied. 

In sum, the Board finds that the evidence is against the Veteran's claim.  As the Veteran's request for a waiver of overpayment was not timely, as a matter of law, his claim must be denied.

ORDER

Entitlement to a waiver of overpayment in the amount of $5,958.73 is denied.




____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


